     Case 3:19-cv-00688-JAG Document 19 Filed 11/08/19 Page 1 of 2 PageID# 288



                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

JOE ALEXANDER

         Plaintiff,

v.                                                           Case No. 3:19-cv-00688-JAG

DIET MADISON AVENUE, et al.,

         Defendants.

   JOINT STIPULATION OF PLAINTIFF AND PROPOSED INTERVENORS
CONCERNING MOTION FOR LEAVE TO INTERVENE, TO SEAL CONFIDENTIAL
            INFORMATION AND FOR PROTECTIVE ORDER

         Plaintiff, by counsel, and Proposed Intervenors The Interpublic Group of Companies, Inc.

(“IPG”) and The Martin Agency, Inc. (“Martin”) (collectively, “Proposed Intervenors”), by

counsel, submit this joint stipulation concerning Proposed Intervenors’ Motion For Leave To

Intervene, To Seal Confidential Information and For Protective Order [Dk. No. 5] (“Motion To

Seal”). Plaintiff and Proposed Intervenors are referred to collectively herein as the “Parties.”

         The parties agree to the entry of an order that:

         1.      Grants Proposed Intervenors’ motion for leave to intervene;

         2.      Orders the Clerk remove the Complaint [Dk. No. 1] from the public docket and

maintain it under seal until further order of the Court;

         3.      Orders the Clerk to file the redacted Complaint attached hereto as Exhibit A and

make the redacted Complaint available for public inspection; and

         4.      Orders that information identifying Plaintiff’s accusers, unless the accuser has

already identified herself publicly, either directly or through her attorney, be deemed confidential

and not filed publicly absent further order of the Court, consistent with the Memorandum Order
  Case 3:19-cv-00688-JAG Document 19 Filed 11/08/19 Page 2 of 2 PageID# 289



entered in the civil action Perrott v. The Interpublic Group of Companies, Inc., et al., Case No.

3:18-cv-737-REP (E.D. Va. Apr. 3, 2019), a copy of which is attached to the memorandum in

support of the Motion To Seal [Dk. No. 9-6].

           Plaintiff’s counsel’s signature to this joint stipulation is made by undersigned counsel for

Proposed Intervenors with Plaintiff’s counsel’s consent.



Date: November 8, 2019.                                  Respectfully submitted,

 /s/ David B. Lacy                                       /s/ Steven S. Biss
 David B. Lacy (VSB #71177)                              Steven S. Biss (VSB #32972)
 Lauren E. Fisher White (VSB #80360)                     300 West Main Street, Suite 102
 CHRISTIAN & BARTON, LLP                                 Charlottesville, Virginia 22903
 909 East Main Street, Suite 1200                        Telephone:     (804) 501-8272
 Richmond, Virginia 23219-3095                           Facsimile:     (202) 318-4098
 Tel.: (804) 697-4100                                    Email:         stevenbiss@earthlink.net
 Fax: (804) 697-4112
 dlacy@cblaw.com
 lfwhite@cblaw.com

 Maura J. Wogan, Esquire*
 Nicole Bergstrom, Esquire*
 FRANKFURT KURNIT KLEIN & SELZ, PC
 28 Liberty Street
 New York, New York 10005
 Telephone: (212) 980-0120
 Facsimile: (212) 593-9175
 mwogan@fkks.com
 nbergstrom@fkks.com
 * admitted pro hac vice

 Counsel for Proposed Intervenors                        Counsel for Plaintiff Joe Alexander
 The Interpublic Group of Companies, Inc.
 and The Martin Agency
#2550866




                                                    2
